DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 04/28/2021.

Claims 1, 3, 4, 8, 9, 15 and 18 have been amended. 
Claims 1-19 are pending.

Claim Objections

Claim 10 is objected to because of the following informalities:
Claim 10, line 3 “a tension element” should be - - the tension element - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucholke et al. (US Publication No. 2015/0337879).
Regarding claim 1, Tucholke et al. discloses a toggle lever closure, comprising 
a first closure element (see annotated Fig. 5B), 
a second closure element which is pivotable about a first pivot axis at a first end of the second closure element with respect to the first closure element in order to close the toggle lever closure (see annotated Fig. 5B), 
a tensioning element which is connected in an articulated manner to the second closure element about a second pivot axis at a second end of the second closure element 
a tension element connected to the tensioning element at an end of the tensioning element opposite the second pivot axis (see annotated Fig. 5B), 
wherein, for closing the toggle lever closure, the second closure element is configured to be pivoted about the first pivot axis with respect to the first closure element, causing the second end of the second closure element with the tensioning element arranged thereon to be moved about the first pivot axis such that said end of the tensioning element opposite the second pivot axis is approached towards the first end of the second closure element for tensioning the tension element (see annotated Fig. 5B). 
Regarding claim 2, Tucholke et al. discloses, wherein the second closure element is attachable to the first closure element in order to close the toggle lever closure and is removable from the first closure element in order to open the toggle lever closure (see annotated Fig. 5B and Fig. 6A). 
Regarding claim 3, Tucholke et al. discloses, wherein the first closure element has a fastening element and the second closure element has an engagement portion, 
wherein the engagement portion is attachable to the fastening element for establishing an articulated connection of the second closure element to the first closure element (see annotated Fig. 5B).  
Regarding claim 4, Tucholke et al. discloses, wherein the engagement portion is formed by a strut element extending longitudinally along the first pivot axis (see annotated Fig. 5B).  
Regarding claim 6, Tucholke et al. discloses, wherein the engagement portion is extended along the first pivot axis, at an oblique angle with respect to the first pivot axis or in a V-shaped manner (see annotated Fig. 5B).  
Regarding claim 7, Tucholke et al. discloses, wherein the magnetic device (33) is designed in order, upon attachment, to draw the engagement portion magnetically into engagement with the fastening element (see Fig. 2B and annotated Fig. 5B).  
Regarding claim 10, Tucholke et al. discloses, wherein the tensioning element has a connecting element which is fixedly connected or releasably connectable to a tension element for transmitting tensile forces (see annotated Fig. 5B).  
Regarding claim 11, Tucholke et al. discloses, wherein, in a closed position, the second closure element is arranged with respect to the first closure element in such a manner that the connecting element of the tensioning element and the second pivot axis come to lie on different sides of the first pivot axis (see annotated Fig. 5B and Fig. 6A).  
Regarding claim 12, Tucholke et al. discloses, wherein the first closure element has a first body and the second closure element has a second body, wherein, in the closed position of the toggle lever closure, the first body and the second body are in contact with each other at least in sections (see annotated Fig. 5B and Fig. 6A).  
claim 13, Tucholke et al. discloses, wherein, at a location which is spaced apart from the first pivot axis, the magnetic device acts in a magnetically attracting manner between the first closure element and the second closure element or between the first closure element and the tensioning element in order to hold the toggle lever closure in the closed position (see annotated Fig. 5B).  
Regarding claim 14, Tucholke et al. further discloses, comprising a latching device which is designed to mechanically latch the first closure element and the second closure element to each other in the closed position (see annotated Fig. 5B).  
Regarding claim 15, Tucholke et al. discloses, wherein the tensioning element is prestressed in relation to the second closure element about the second pivot axis in towards a preferred position (see annotated Fig. 5B).  
Regarding claim 17, Tucholke et al. further discloses, comprising an operating element, which is arranged on the second closure element, for opening the toggle lever closure (see annotated Fig. 5B).  


    PNG
    media_image1.png
    304
    718
    media_image1.png
    Greyscale






Allowable Subject Matter

Claims 5, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


REASONS FOR ALLOWANCE

Claims 9, 18 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the second closure element is connected to the first closure element in an articulated manner about the first pivot axis and nonreleasably.
Regarding claim 18, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the wire clip is attached to the second closure part at a first end of the wire clip at a pivot axis on the second closure part, and wherein the wire clip is configured to engage with the hook of the fastening element at a second end of the wire clip provided opposite the first end of the wire clip.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 6-7, filed 04/28/2021, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tucholke et al. (US Publication No. 2015/0337879).  Tucholke et al. discloses a tension element connected to the tensioning element at an end of the tensioning element opposite the second pivot axis, wherein, for closing the toggle lever closure, the second closure element is configured to be pivoted about the first pivot axis with respect to the first closure element, causing the second end of the second closure element with the tensioning element arranged thereon to be moved about the first pivot axis such that said end of the tensioning element opposite the second pivot axis is approached towards the first end of the second closure element for tensioning the tension element (see annotated Fig. 5B). 
Applicant’s arguments, see pages 7 and 8, with respect to claims 9 and 18 have been fully considered and are persuasive.  The rejection of claims 9 and 18 have been withdrawn. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677